Citation Nr: 0403831	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty in the U.S. Navy from January 
1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 and February 2002 rating 
decisions of the RO, which denied the benefit sought on 
appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The limited development of the claim at the RO has been 
inadequate under VA laws and regulations existing both prior 
to and since the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The RO found that the 
veteran has not been forthcoming with facts to allow 
verification of his claimed PTSD stressor events, twice 
requested at the RO.  However, a November 1999 development 
letter requested merely that the veteran identify medical 
evidence of a current diagnosis of PTSD, and the veteran did 
so.  The April 2001 notice of VCAA requested more information 
regarding his claimed PTSD stressors.  However, this letter 
falls short of adequate notice of the necessity of obtaining 
detailed information regarding each PTSD stressor, with 
notice of the consequences of not doing to.  Moreover, the RO 
failed to obtain copies of the veteran's complete service 
personnel records, to determine the nature and duration of 
the veteran's duties aboard the USS Independence in the mid-
1960's, and PTSD stressor facts already of record provide 
enough information so as to warrant an attempt to verify at 
least two of the three claimed PTSD stressors.  

The veteran asserts that his current PTSD is the result of 
three PTSD stressors which reportedly occurred while he was a 
member of the flight deck crew aboard the USS Independence in 
1965.  PTSD stressors are: (1) witnessing multiple 
decapitations from aircraft catapult accidents while a member 
of the flight deck, presumably aboard USS Independence, while 
off the coast of Cuba during the Cuban Missile Crisis (see 
August 11, 1999 VA clinical note regarding treatment on April 
30, 1999; (2) witnessing the violent crash of a few military 
aircrafts, which resulted in an onboard fire, multiple 
injuries, and 4 deaths, apparently while a member of the 
flight crew aboard the USS Independence in December 1965 (see 
June 10, 1999 VA treatment note and several newspaper 
clipping); and (3) witnessing several decapitations from 
aircraft catapult accidents while a member of the flight deck 
aboard USS Independence stationed off the coast of the 
Republic of Vietnam in June or July 1965 (see August 11, 1999 
VA treatment note).  

The Board notes the argument of the veteran's representative 
that the newspaper articles of December 1965 verify at least 
one of the veteran's claimed PTSD stressors.  However, 
limited records presently on file show only that the veteran 
was in the U.S. Navy aboard the USS Independence for some 
undetermined period of time, including 1965.  His military 
occupation and duties aboard the USS Independence-whether a 
member of the ondeck flight crew of the USS Independence, or 
otherwise (e.g., below deck), are not documented.  The 
instant case on appeal is thus distinguished from the facts 
of Pentecost v. Principi, 16 Vet. App. 124 (2002).  In that 
case the general fact of the claimed PTSD stressors were 
confirmed by official sources and only the details of the 
veteran's involvement was questioned.  In the instant case on 
appeal, however, there is no evidence from official sources 
or other corroborating evidence that the veteran's claimed 
stressors actually occurred, or when they occurred (one of 
the newspaper clippings itself is dated December 14, 1965, 
but does not indicate the date of the events described and a 
second clipping is also apparently from about the same date 
).  Additionally, the newspaper clippings in conjunction with 
the veteran's documented service onboard the USS Independence 
in 1965, do not show that the veteran was onboard the USS 
Independence the day when the events described in the 
December 14, 1965 newspaper clippings occurred.  Additional 
development of the claim on appeal is, regrettably, required.  

The RO must request and obtain a complete set of the 
veteran's service personnel records, and, upon doing so, 
contact the Department of the Army, United States Armed 
Services Center for Research of Unit Records (USASCRUR), with 
the above three PTSD stressor events information already on 
file, and request verification of them, and any other PTSD 
stressor the veteran may describe.  

The Board also notes that the March 2003 statement of the 
case (SOC) includes an inaccurate statement of VA laws and 
regulations concerning service connection for PTSD.  Service 
connection for PTSD no longer requires medical evidence of a 
"clear" diagnosis of PTSD.  38 C.F.R. 3.304(f) was amended, 
effective March 7, 1997, at 64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides: "Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."    Additionally, 
"[i]f the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
the present case on appeal, too little information is 
presently available as to the circumstances, condition and 
hardships of the veteran's service onboard the USS 
Independence.  

Accordingly, this matter is REMANDED for the following  
action:  

1.  The RO should provide both the 
veteran and his representative an 
opportunity to submit a more detailed 
statement regarding all claimed PTSD 
stressor events, including the June or 
July 1965 decapitation incident, the 
December 1965 airplane crash and fire 
incident, and the undated incident while 
off the coast of Cuba.  This statement, 
if any, should include not only the names 
(and addresses, if known) of any victims, 
casualties, or fellow witnesses to the 
alleged inservice PTSD stressor events, 
but also any facts and circumstances 
surrounding these stressors, including 
the date of the incident while off the 
coast of Cuba.  

The veteran should also be advised of the 
necessity of obtaining corroborating 
evidence of any personal combat, the 
circumstances of his military service, 
and the existence of any one, or all, of 
his claimed inservice PTSD stressors.  

2.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or private care 
providers who have treated him for a 
mental disorder, including PTSD, from 
April 1966, if any, and if not already on 
file.  

Thereafter, the RO should obtain copies 
of any additional VA and/or private 
medical records, as identified by the 
veteran, if not already on file.  As to 
any private treatment records, the RO 
should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request and obtain copies of the 
veteran's entire service personnel file, 
to include any information regarding, or 
verification of, the dates or service and 
the veteran's principle occupational duty 
while onboard the USS Independence, at 
any time between January 1962 and April 
1966.  

The RO should also request the Deck Log 
and Ship Station Histories for the USS 
Independence, from June 1, 1965 to 
December 31, 1965, and any other year to 
which the veteran claims a PTSD stressor 
(including the Cuba incident), from the 
U.S. Naval Historical Center, Building 
57, Washington, D.C., 20374-0517.  The RO 
should document both its request and any 
response(s).  

4.  Whether or not the veteran replies to 
paragraph # 1 above, the RO should 
contact the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
and request verification of the claimed 
PTSD stressors already identified, 
including the veteran's military 
occupation and duties while onboard the 
USS Independence-that is, was the 
veteran a member of the flight deck crew 
aboard the USS Independence between June 
1, and December 31, 1965?  A copy of this 
REMAND and the veteran's service 
personnel records and discharge document 
should accompany the requested 
development.  

USASCRUR should also be specifically 
asked to provide any verifying facts and 
circumstances regarding the alleged PTSD 
stressors while aboard the USS 
Independence, including: any 
decapitations resulting from aircraft 
"catapult" accidents while off the 
coast of Cuba during the Cuban Missile 
Crisis; the December 1965 violent crash 
of a couple of military aircrafts aboard 
the USS Independence, and any injuries 
and casualties, and the veteran's 
military occupation and duties at that 
time; as well as any decapitations from 
aircraft catapult accidents while 
stationed off the coast of the Republic 
of Vietnam between June 1, and July 31, 
1965.  

If the veteran indicates any other 
stressor(s) pursuant to Paragraph #1 of 
this REMAND, the USASCRUR should attempt 
to verify such stressor(s), or the 
circumstances of such stressors, 
including verification of any names of 
those the veteran identifies as wounded 
or killed.  A copy of the report of the 
USASCRUR must be maintained in the claims 
file for use in the evaluation of the 
claim on appeal.  

5.  If, and only if, the development 
requested in paragraphs 1 through 4 above 
yields information which verifies a 
claimed PTSD stressor, the veteran should 
be scheduled to undergo a psychiatric 
examination in accordance with paragraph 
6, below.  If, however, factual 
verification of a PTSD stressor is not 
obtained, then the RO should skip the 
development requested in paragraph 6 
below, and proceed with the development 
requested in the following paragraphs.  

6.  Should a PTSD stressor be verified, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disability.  All indicated 
tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
reported in detail.  The claims folder 
must be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination. 

If verification of combat action or a 
noncombat-related stressor is 
accomplished, the RO should provide to 
the examiner the report obtained from 
USASCRUR, and the examiner must be 
instructed that only the corroborated 
combat action/stressor(s) referred to 
therein may be considered for the purpose 
of determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders are met, to include 
identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  

If the record contains any evidence 
suggesting a relationship between any 
other diagnosed psychiatric disorder and 
service, the examiner should be requested 
to offer an opinion as to whether it is 
at least as likely as not that any such 
disorder is related to the veteran's 
active military service or to his 
service-related PTSD, if so diagnosed; if 
so, the nature of such relationship 
should be commented upon.  

The examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

7.  The RO should then review the 
complete claims file and undertake any 
additionally indicated notice or 
development consistent with the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and its implementing regulations codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

8.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  The RO should specifically make a 
determination of whether the veteran had 
combat, as well as whether he had any in-
service, verified, credible, PTSD 
stressor(s) and, if so, whether he has 
PTSD due to an accepted and verified 
stressor(s), based on a review of the 
entire claims file.  

If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered should be reviewed.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


